DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an electrical connection portion between the bus bar and an exterior must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “…which supports an electrical connection portion between the bus bar and an exterior…” is vague and indefinite. The examiner is unclear on what is the exterior? Where in the specifications/drawing discloses the limitations of an electrical connection portion between the bus bar and exterior and how does one determine what the exterior is?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0194311) in view of Suzuki et al. (US 2014/0292456).
	Regarding claim 1, Suzuki (figures 1-5 and para 0033-0047) discloses 
a reactor body which comprises a core and a coil attached to the core (see figures 1 and 5); a casing (50) which houses therein the reactor body and which has an opening where a part of the reactor body protrudes outwardly (see figure 1); a bus bar (62/64) which is a conductive component electrically connected to the coil and which covers a part of a side of the reactor body protruding from the opening (see figure 1 and para 0051) (note: the terminal 12/14 is connected to a bus bar 62/64 on the right side of the reactor).
	Suzuki discloses a terminal stage (60) but does not expressly a terminal stage which comprises an extended portion formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening, and which supports an electrical connection portion between the bus bar and an exterior.
	Suzuki et al. (figure 7 and para 0063-0066) discloses a terminal stage (71c) which comprises an extended portion formed of a resin material where a part of the bus 73c) is embedded and provided along an edge of the opening (see figure 7-8), and which supports an electrical connection portion between the bus bar and an exterior.(see figures 7-8)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a terminal stage which comprises an extended portion formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening, and which supports an electrical connection portion between the bus bar and an exterior as taught by Suzuki et al. to the inductive of Suzuki  so as to reduce/limit movement of the inductive device when its attached to a printed circuit board.
Regarding claim 2, Suzuki et al. (figure 7 and para 0063-0066) discloses wherein the terminal stage is integrally formed of a resin material and include the extended portion.
Regarding claim 3, Suzuki et al. (figures 7-8 and para 0063-0066) discloses
wherein: the terminal stage comprises a stage portion which supports the electrical connection portion between the bus bar and the exterior; and at least one of connection ends of the coil to the bus bar, and the stage portion are disposed at locations corresponding to opposing two sides of the casing and are apart from each other.
Regarding claim 4, Suzuki et al. (figures 7-8) discloses wherein the extended portion comprises holding portions that hold therebetween the edge of the opening.
Regarding claim 5, Suzuki et al. (figures 7-8 and para 0070-0073) discloses wherein the extended portion is fastened to the edge of the opening of the casing by a 
Regarding claim 6, Suzuki et al. (figures 7-8) discloses wherein the holding portions have a pair of protruding pieces that holds therebetween the edge of the opening at locations facing with each other in a thickness direction.

2.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0194311) in view of Suzuki et al. (US 2014/0292456) in further view of Nakatsu et al.(US 2015/0035636).
Regarding claim 7, Suzuki (figures 1-5 and para 0033-0047) discloses all the limitations as noted above but does not expressly discloses wherein a portion of the bus bar is disposed along a side of the coil in parallel with a winding axis direction of the coil.
Nakatsu et al. (figures 5-6) discloses wherein a portion of the bus bar (52) is disposed along a side of the coil in parallel with a winding axis direction of the coil.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a portion of the bus bar is disposed along a side of the coil in parallel with a winding axis direction of the coil as taught by Nakatsu et al. to the inductive of Suzuki so as to allow for the terminals/bus bars to be fastened by a simple scheme that is to integrally provide the fasteners with the mold component of the resin-mold core.

 claim 8, Nakatsu et al. (figures 5-6) discloses wherein a portion of the bus bar (52) faces a curved surface of the coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RONALD HINSON/Primary Examiner, Art Unit 2837